1 Reported in 231 N.W. 10.
In this case plaintiff served a reply to defendant's answer. Defendant demurred to the reply. The court overruled the demurrer but certified that the question involved was important and doubtful. Defendant appealed.
All allegations of new matter in a reply are deemed denied without further pleading. G. S. 1923 (2 Mason, 1927) § 9268. The provision in R. L. 1905, § 4134, which permitted a demurrer to a reply, was eliminated from the statute by L. 1913, p. 47, c. 54 [G. S. 1923 (2 Mason, 1927) § 9257] and such a demurrer is no longer permissible. See 5 Dunnell, Minn. Dig. (2 ed.) §§ 7538b, 7557, 7624b.
Demurrer to a reply having been abolished, there is no question for review and the appeal is dismissed. *Page 418